t c memo united_states tax_court oscar c and aranka m hawaii petitioners v commissioner of internal revenue respondent docket no 12718-08l filed date alvaro g velez for petitioners louis h hill for respondent memorandum findings_of_fact and opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for petitioners’ taxable_year on date respondent sent petitioners separate letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing regarding their unpaid income_tax_liability for in response petitioners timely mailed a form request for a collection_due_process or equivalent_hearing in which they sought an in-person hearing at their hearing with the internal revenue service’s irs appeals_office petitioners submitted a form 1040x amended u s individual_income_tax_return that indicated that their total_tax should be reduced to dollar_figure from the dollar_figure reported on their original return on the basis of the information in the amended_return petitioners requested a streamlined installment_agreement on the adjusted balance due in their amended_return petitioners claimed that they are entitled to a theft_loss deduction for the taxable_year petitioners contended that this deduction would reduce their tax_liability below dollar_figure which would allow them to qualify for a streamlined installment_agreement 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure 2petitioners’ original federal_income_tax return is not part of the record before the court all figures used are based on petitioners’ amended_return for the appeals officer did not agree with petitioners’ claim that their tax_liability should be reduced on date respondent sent to petitioners a notice_of_determination sustaining the proposed levy action the notice_of_determination indicated that respondent rejected petitioners’ request for a streamlined installment_agreement because respondent had determined that petitioners’ balance due exceeded the dollar_figure limit for that payment option petitioners never received a notice_of_deficiency nor did they have a prior administrative or judicial opportunity to challenge the amount of the deficiency and respondent has acknowledged that the underlying liability is properly at issue see sec_6330 122_tc_1 the issues for decision are whether petitioners incurred a theft_loss of dollar_figure and whether respondent abused his discretion by not accepting petitioners’ request for an installment_agreement findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in ohio during oscar c hawaii petitioner owned and operated a small trucking business by early petitioner who was then over had accumulated retirement savings of approximately dollar_figure which he kept in an individual_retirement_account with charles schwab in date petitioner was approached about making an investment in procore group inc procore by carol popp who was one of procore’s primary shareholders mr popp and petitioner attended the same church and it was there that mr popp initially spoke with petitioner about investing with procore petitioner told mr popp that he could not invest in procore because his money was tied up in his retirement account petitioner also told mr popp that he was not knowledgeable about investments and that charles schwab handled his investments mr popp assured petitioner that an investment in procore would be advantageous mr popp invited petitioner to attend a meeting with some of the other officers and shareholders of procore so that they could further discuss investment opportunities with him at the meeting petitioner was introduced to george csatary procore’s chief financial officer petitioner was informed that mr 3at the time of trial petitioner no longer received income from the trucking business 4procore group inc was at all relevant times a california corporation licensed to do business in the state of florida csatary was a certified_public_accountant messrs popp and csatary convinced petitioner that procore was an exceptional investment that would allow him to make considerable short-term profits petitioner was neither given a prospectus nor shown any of procore’s financial documents or securities_and_exchange_commission sec filings petitioner decided to invest dollar_figure of his retirement savings in procore petitioner made the investment because he trusted mr popp since they attended church together on date mr csatary arranged for a wire transfer of dollar_figure from petitioner’s retirement account to procore petitioner told messrs popp and csatary that he needed to receive either stock certificates or a return of his funds within days in order to avoid paying tax on the withdrawal from his retirement account by mid-date petitioner had not received either the return of his funds or stock certificates petitioner became increasingly concerned that his investment was in jeopardy this prompted petitioner to hire an attorney to help him recover the money he had invested on date petitioner through his attorney sent procore a letter demanding the return of his investment in response to petitioner’s demand letter procore presented petitioner with stock certificates for big_number restricted and unregistered shares in the company petitioner was told that the shares had been delivered to him at a price established in a private_placement memorandum previously registered with the sec after receiving the stock certificates petitioner gave them to charles schwab charles schwab has never informed petitioner or led him to believe that the procore stock certificates were fraudulent or otherwise defective in date petitioners’ attorney was instructed to file suit against various individuals involved with procore in an effort to recover petitioners’ money petitioners paid the attorney dollar_figure in exchange for his representation the attorney sent a letter to procore dated date demanding that petitioners’ funds be returned to them the attorney also drafted a complaint alleging that procore and its officers had committed securities fraud and negligence and breached their fiduciary duties the complaint was never filed at a later date during petitioner invested an additional dollar_figure in luhan investment securities which was another venture promoted by some of the individuals behind procore the outcome of this later investment is not evident from the record petitioner did not contend that this later investment resulted in any additional deductible losses during in petitioner filed a complaint with the ohio department of commerce’s division of securities requesting that procore’s officers be investigated and criminally prosecuted for defrauding him the division of securities declined to pursue petitioner’s complaint in petitioner hired and paid dollar_figure to another attorney to file suit in ohio against procore’s officers and its successor entity on date a complaint was filed in the u s district_court for the northern district of ohio against the surviving entity of procore--universal property and development acquisition corp --as well as other named defendants alleging that petitioners were the victims of securities fraud breaches of fiduciary duties negligence fraud and breach of contract after the filing of the complaint petitioner’s counsel informed him that most of the claims in the complaint were barred by the statute_of_limitations in ohio and that he was uncertain as to whether petitioner’s money could be retrieved even if his case was favorably adjudicated opinion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified the person in writing of his or her right to a hearing under this section before the levy is made the notice must include in simple and nontechnical terms inter alia the right of the person to request a hearing to be held by the irs office of appeals see sec_6330 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 further provides that the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review that issue de novo thornberry v commissioner t c __ __ slip op pincite 115_tc_35 however we generally review other issues regarding the collection action determined by the appeals_office for abuse_of_discretion thornberry v commissioner supra at __ slip op pincite 114_tc_176 sec_6330 confers jurisdiction on the tax_court to review the determination of the appeals officer it is uncontested that the merits of the underlying income_tax_liability are properly at issue therefore we must first decide petitioners’ claim that they are entitled to a loss deduction of dollar_figure sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected to a trade_or_business or losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft emphasis added see sec_165 lockett v commissioner tcmemo_2008_5 affd 306_fedappx_464 11th cir a taxpayer may deduct a theft_loss in the year the loss is sustained sec_165 generally a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers it sec_165 e however even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable_prospect_of_recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether such reimbursement for the loss will be obtained 128_f3d_1410 10th cir affg tcmemo_1995_342 sec_1_165-1 a income_tax regs stated differently a reasonable_prospect_of_recovery will postpone the theft_loss deduction until such time as the prospect no longer exists petitioners have the burden of proving they have sustained a theft_loss see rule a 290_us_111 i theft the term theft under sec_165 is a word of general and broad meaning that includes any criminal appropriation of another’s property including theft by swindling false pretenses and other forms of guile 232_f2d_107 5th cir sec_1_165-8 income_tax regs the exact nature of a theft whether it be larceny embezzlement obtaining money by false pretenses or other wrongful misappropriation of property of another is of little importance provided it constitutes a theft see edwards v bromberg supra grothues v commissioner tcmemo_2002_287 see also sec_1_165-8 income_tax regs whether a theft_loss has been established depends upon the law of the state where the alleged theft occurred 540_f2d_448 9th cir affg 61_tc_354 79_tc_846 63_tc_736 affd without published opinion 523_f2d_1053 5th cir a criminal conviction is not necessary in order for a taxpayer to demonstrate a theft_loss see 34_tc_688 instead a taxpayer must prove a theft occurred under applicable state law by only a preponderance_of_the_evidence and not beyond a reasonable doubt see 16_tc_163 if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail petitioners resided in ohio when the transaction at issue occurred and the solicitation of petitioner’s investment was initiated within ohio therefore we will decide whether the evidence presented allows for us to reasonably infer that a theft occurred under ohio law ohio rev code ann sec dollar_figure lexisnexi sec_2010 provides a no person with purpose to deprive the owner of property or services shall knowingly obtain or exert control_over either the property or services in any of the following ways without the consent of the owner or person authorized to give consent beyond the scope of the express or implied consent of the owner or person authorized to give consent by deception by threat by intimidation b whoever violates this section is guilty of theft from the evidence and testimony before us we are unable to conclude that the transaction in issue resulted in a theft petitioners have failed to satisfy their burden of proving that the transaction was a theft rather than merely a poor investment decision at trial petitioner implied throughout his testimony that his investment was stolen but provided no specific evidence in support of that conclusion the record indicates that petitioners made a dollar_figure payment for an investment in procore in exchange for which they received big_number shares of stock in the company there is no evidence that the big_number shares of stock procore issued are not valid and legitimate shares of stock petitioner testified that the shares had been accepted by charles schwab and that he was never notified that the shares were in any way irregular or deficient petitioners provided no evidence other than petitioner’s testimony to establish that the big_number shares of procore stock were valueless in or that they ever became valueless in fact in petitioner paid an attorney dollar_figure to file suit against procore’s successor and other individuals in an attempt to recover their investment in sum the record before us is insufficient to determine that petitioners were the victims of theft as a result we hold 5petitioner testified that after his investment in procore at some later point during he decided to invest an additional dollar_figure in luhan investment securities another venture backed by the same individuals who had introduced him to procore 6paying an attorney dollar_figure in to institute a lawsuit to recover his investment raises an inference that petitioner believed as recently as that there was a reasonable_prospect_of_recovery that petitioners have failed to meet their burden of proving that a theft occurred during ii installment_agreement we review respondent’s appeals_office determination with respect to collection alternatives for abuse_of_discretion see mccall v commissioner tcmemo_2009_75 in reviewing for abuse_of_discretion we do not conduct an independent review of whether any collection alternative proposed by a taxpayer was acceptable or substitute our judgment for that of the appeals_office id rather we must uphold the appeals_office determination unless it is arbitrary capricious or without sound basis in fact or law see id see also 125_tc_301 affd 469_f3d_27 1st cir in making a determination following a collection_due_process_hearing the appeals officer must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the collection action be no more intrusive than necessary sec_6330 the appeals officer considered those factors and there is no evidence to indicate that he abused his discretion in making his determination during their face-to-face conference with the appeals officer petitioners requested that they be granted a streamlined installment_agreement to satisfy the balance due on their account respondent denied petitioners’ request because their liability exceeded dollar_figure sec_6159 authorizes the secretary to enter into written agreements with any taxpayer under which the taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that an agreement will facilitate full or partial collection of the liability the commissioner has the discretion to accept or reject an installment_agreement proposed by a taxpayer see sec_301_6159-1 proced admin regs a streamlined installment_agreement is an installment_agreement that may be processed quickly and without financial analysis or managerial approval and is available for taxpayers whose aggregate unpaid balance of assessments is dollar_figure or less internal_revenue_manual irm pt date irm pt date because petitioners’ outstanding liability exceeded dollar_figure they were not eligible to enter into a streamlined installment_agreement see shaw v commissioner tcmemo_2010_210 mccall v commissioner supra see also irm pt date respondent’s appeals_office verified that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 and balanced the need for the efficient collection_of_taxes with petitioners’ concern that the collection action be no more intrusive than necessary as required by sec_6330 therefore we have no basis upon which to find that respondent abused his discretion in rejecting petitioners’ request for a streamlined installment_agreement to reflect the foregoing decision will be entered for respondent
